IN THE SUPREME COURT OF THE STATE OF DELAWARE


DERRICK SUDLER,                         §
                                        §     No. 321, 2016
      Defendant-Below,                  §
      Appellant,                        §
                                        §     Court Below – Superior Court
      v.                                §     of the State of Delaware
                                        §
STATE OF DELAWARE,                      §     CR. ID No. 1208012890 (N)
                                        §
      Plaintiff-Below,                  §
      Appellee.                         §

                          Submitted: August 16, 2017
                          Decided:   August 29, 2017

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                      ORDER

      This 29th day of August 2017, after careful consideration of the parties’ briefs

and the record on appeal, we find it evident that the final judgment of the Superior

Court should be affirmed on the basis of and for the reasons stated in its June 1, 2016

decision.

      NOW, THEREFORE, IT IS ORDERED that the final judgment of the

Superior Court is AFFIRMED.



                                              BY THE COURT:

                                              /s/ Collins J. Seitz, Jr.
                                                     Justice